THE THIRTEENTH COURT OF APPEALS

                                   13-20-00215-CV


                                 Ramiro Villarreal
                                        v.
   Rodney Myers d/b/a I-69 Towing and Harold Waite, Individually and d/b/a La Feria
                                 Wrecker Service


                                  On Appeal from the
                 County Court at Law No. 1 of Cameron County, Texas
                       Trial Court Cause No. 2018-CCL-01529


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

March 24, 2022